         Case 5:19-cv-00085-CFK Document 11 Filed 03/28/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

 Greg Bell,

       Plaintiff,

 v.

 Phillips Feed and Pet Supply, N.E., LLC              Case No. 19-00085
 d/b/a Phillips Pet & Food Supplies,

 Phillips Food Service, Inc. d/b/a Phillips Pet
 & Food Supplies,

 And

 Valley Pet Supply, LLC d/b/a Phillips Pet &      !
 Food Supplies,                                   I
                                                  !
                                                  !
       Defendants.
                                                  I
                                                  !




                .JOINT STIPULATION OF DISMISSAL WITH PRE.JUDICE

       Pursuant to Rule 41(a)(l)(ii), the Parties hereby jointly stipulate, through their respective
counsel, to dismiss this matter with prejudice, and without costs or fees against any party.

Respectfully Submitted,

/s/ Jonathan W. Chase                                  ls/Joseph P. Hofmann
Jonathan W. Chase, Esq.                                Joseph P. Hofmann, Esq.
1628JFKBLVD                                            Stevens & Lee
Suite 1650                                             51 South Duke Street
Philadelphia, PA 19103                                 Lancaster, PA 17602
(215) 475 3504                                         (717) 399-6643
jwc@)lawkm.com                                         jph@stevenslee.com
Attorney for Plainti                                   Attorney for Defendant




                                                             3 -~ <t - d.O f}
                                                      Date
